--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is dated for reference as of the 7th day of April, 2005.

AMONG:

 

CLYVIA CAPITAL HOLDING GMBH., a company duly formed under the laws of Germany,
with its principal office at Kosterstr. 1a, 47053 Duisburg, Germany

(hereinafter called the "Vendor")

OF THE FIRST PART

AND:

 

RAPA MINING INC., a corporation duly formed under the laws of Nevada with its
principal office at Suite 900, 555 Burrard Street Vancouver, British Columbia,
Canada V7X 1M8

(hereinafter called the "Purchaser")

OF THE SECOND PART

AND:

 

CLYVIA TECHNOLOGY GMBH, a company with limited liability duly formed under the
laws of Germany with its principal office at Friedrich-List-Allee 10, 41844
Wegberg, Germany

(hereinafter called the "Company")

OF THE THIRD PART

AND:

 

BRIAN CHESTON of #206 - 4170 Nanaimo Street, Vancouver, British Columbia, Canada

(hereinafter called the "Principal Shareholder")

OF THE FOURTH PART

WHEREAS:

A. The Purchaser has offered to purchase all of the issued and outstanding
shares of the Company;

B. The Vendor has agreed to sell to the Purchaser all of the issued and
outstanding shares of the Company held by the Vendor on the terms and conditions
set forth herein;

1

--------------------------------------------------------------------------------

C. In order to induce the Vendor to sell the shares of the Company to the
Purchaser, the Principal Shareholder has agreed to sell and transfer to the
Vendor certain shares of the Purchaser;

D. In order to record the terms and conditions of the agreement among them the
parties wish to enter into this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $1.00 paid by the Purchaser to the Vendor and to the Company,
the receipt of which is hereby acknowledged, the parties hereto agree each with
the other as follows:

1. INTERPRETATION

1.1 Where used herein or in any amendments or Schedules hereto, the following
terms shall have the following meanings:

  (a) "Business" means the business in which the Company is engaged, namely:


    (i)      the manufacture of fuels from organic waste through the process
known as “catalytic depolymerization”; and       (ii)      any other enterprise
that is directly related to the foregoing.  

  (b)     
"Closing Date" means the fifth business day following the day on which the
Company delivers the financial statements referred to in Article 5 to the
Purchaser or such other date as may be mutually agreed upon by the parties
hereto but in any event not more than 60 days from the date of this Agreement.
    (c)     
"Company Financial Statements" means those unaudited financial statements of the
Company, as at December 31, 2004, which are attached as Schedule "A" hereto.
    (d)     
"Company Shares" means the one share of the capital stock of the Company held by
the Vendor, being all of the issued and outstanding shares of the Company.
    (e)     
“License Agreement” means the license agreement executed by the Company on
December 13, 2004 between the Company and ECO Impact GmbH relating to the
exclusive grant of a worldwide license with respect to those patents listed in
Schedule “I” hereto.
    (f)     
"Principal Shares" means the 14,000,000 presently issued restricted common
shares of the Purchaser to be transferred to the Vendor as described in
paragraph 2.4.
    (g)     
"Purchaser Audited Financial Statements" means those audited financial
statements of the Purchaser as at January 31, 2004, attached as Schedule “B”
hereto.

2

--------------------------------------------------------------------------------


  (h)     
"Purchaser Financial Statements" means, collectively, the Purchaser Audited
Financial Statements and the Purchaser Unaudited Financial Statements.
    (i)     
"Purchaser Shares" means those fully paid and non-assessable shares in the
common stock of the Purchaser to be issued by the Purchaser to the Vendor as set
out in Article 2.
    (j)     
“Purchaser Unaudited Financial Statements” means those unaudited financial
statements of the Purchaser as at October 31, 2004, attached as Schedule “C”
hereto.
    (k)     
“Securities Act” means the United States Securities Act of 1933.

1.2 All dollar amounts referred to in this Agreement are in United States funds,
unless expressly stated otherwise.

1.3 The following schedules are attached to and form part of this Agreement:

  Schedule A - Company Financial Statements
Schedule B – Purchaser Audited Financial Statements Schedule C - Purchaser
Unaudited Financial Statements
Schedule D - Employment, Service & Pension Agreements of the Company
Schedule E - Real Property & Leases of the Company
Schedule F - Encumbrances on the Company's Assets
Schedule G - Company Litigation Schedule H - Purchaser Litigation
Schedule I - Registered Trademarks, Trade Names & Patents of the Company

2. SHARE EXCHANGE AND PURCHASE OF SHARES

2.1 The Vendor hereby covenants and agrees to sell, assign and transfer to the
Purchaser, and the Purchaser covenants and agrees to purchase from the Vendor,
the Company Shares held by the Vendor.

2.2 In consideration for the sale of the Company Shares by the Vendor to the
Purchaser, the Purchaser shall allot and issue to the Vendor or its nominees the
Purchaser Shares.

2.3 The total number of Purchaser Shares to be allotted and issued by the
Purchaser to the Vendor or its nominees shall be 55,000,000 shares.

2.4 In consideration for the Vendor entering into this Agreement and completing
the sale of the Company Shares to the Purchaser, the Principal Shareholder
agrees to transfer the Principal Shares to the Vendor on the Closing Date at and
for an aggregate price of $10,000.

2.5 The Vendor acknowledges that the Purchaser Shares are “restricted
securities” within the meaning of the Securities Act and will be issued to the
Vendor in accordance with

3

--------------------------------------------------------------------------------

Regulation S of the Securities Act. Any certificates representing the Purchaser
Shares will be endorsed with the following legend in accordance with Regulation
S of the Securities Act:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
> AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
> REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED
> FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
> PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
> ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
> HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE ACT”.

3. COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE VENDOR AND THE COMPANY

The Vendor and the Company jointly and severally covenant with and represent and
warrant to the Purchaser as follows, and acknowledge that the Purchaser is
relying upon such covenants, representations and warranties in connection with
the purchase by the Purchaser of the Company Shares:

3.1 The Company has been duly incorporated and organized, is a validly existing
company with limited liability and is in good standing under the laws of
Germany; it has the corporate power to own or lease its property and to carry on
the Business; it is duly qualified as a company with limited liability to do
business and is in good standing with respect thereto in each jurisdiction in
which the nature of the Business or the property owned or leased by it makes
such qualification necessary; and it has all necessary licenses, permits,
authorizations and consents to operate its Business in accordance with the terms
of its business plan.

3.2 The paid in capital of the Company consists of one share with a par value of
€ 25,000.

3.3 The Company Shares owned by the Vendor are owned by it as the beneficial and
recorded owner with good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances and demands whatsoever.

3.4 No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from the Vendor of any of the Company
Shares held by it.

3.5 No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of the Company or of any
securities of the Company.

4

--------------------------------------------------------------------------------

3.6 The Company does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations and
will not prior to the Closing Date acquire, or agree to acquire, any subsidiary
or business without the prior written consent of the Purchaser.

3.7 The Company will not, without the prior written consent of the Purchaser,
issue any additional shares from and after the date hereof to the Closing Date
or create any options, warrants or rights for any person to subscribe for or
acquire any unissued shares in the capital of the Company.

3.8 The Company is not a party to or bound by any guarantee, warranty,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness of any other
person, firm or corporation.

3.9 The books and records of the Company fairly and correctly set out and
disclose in all material respects, in accordance with generally accepted
accounting principles, the financial position of the Company as at the date
hereof, and all material financial transactions of the Company relating to the
Business have been accurately recorded in such books and records.

3.10 The Company Financial Statements present fairly the assets, liabilities
(whether accrued, absolute, contingent or otherwise) and the financial condition
of the Company as at the date thereof and there will not be, prior to the
Closing Date, any material increase in such liabilities other than increases
arising as a result of carrying on the Business in the ordinary and normal
course.

3.11 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any of the
terms and provisions of the constating documents or bylaws of the Company or of
any indenture, instrument or agreement, written or oral, to which the Company or
the Vendor may be a party.

3.12 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not, to the best of the knowledge of the
Company and the Vendor, result in the violation of any law or regulation of
Germany or of any states in which they are resident or in which the Business is
or at the Closing Date will be carried on or of any municipal bylaw or ordinance
to which the Company or the Business may be subject.

3.13 This Agreement has been duly authorized, validly executed and delivered by
the Company and the Vendor.

3.14 The Business has been carried on in the ordinary and normal course by the
Company since the date of the Company Financial Statements and will be carried
on by the Company in the ordinary and normal course after the date hereof and up
to the Closing Date.

3.15 Except in connection with the real property leases described on Schedule E
hereto, no capital expenditures in excess of $5,000 have been made or authorized
by the Company since the date of the Company Financial Statements and no capital
expenditures in excess of $5,000 will be made or authorized by the Company after
the date hereof and up to the Closing Date without the prior written consent of
the Purchaser.

5

--------------------------------------------------------------------------------

3.16 Except as disclosed in the Schedules hereto, the Company is not a party to
any written or oral employment, service or pension agreement, and, the Company
does not have any employees who cannot be dismissed on not more than one months
notice without further liability.

3.17 Except as disclosed in the Schedules hereto, the Company does not have
outstanding any bonds, debentures, mortgages, notes or other indebtedness, and
the Company is not under any agreement to create or issue any bonds, debentures,
mortgages, notes other indebtedness, except liabilities incurred in the ordinary
course of business.

3.18 Except as disclosed in the Schedules hereto, the Company is not the owner,
lessee or under any agreement to own or lease any real property.

3.19 Except as disclosed in the Schedules hereto, the Company owns, possesses
and has good and marketable title to its undertaking, property and assets, and
without restricting the generality of the foregoing, all those assets described
in the balance sheet included in the Company Financial Statements, free and
clear of any and all mortgages, liens, pledges, charges, security interests,
encumbrances, actions, claims or demands of any nature whatsoever or howsoever
arising.

3.20 The Company has its property insured against loss or damage by all
insurable hazards or risks on a replacement cost basis and such insurance
coverage will be continued full force and effect to and including the Closing
Date; to the best of the knowledge of the Company and the Vendor, the Company is
not in default with respect to any of the provisions contained in any such
insurance policy and has not failed to give any notice or present any claim
under any such insurance policy in due and timely fashion.

3.21 Except as disclosed herein the Company does not have any outstanding
material agreements, contracts or commitments, whether written or oral, of any
nature or kind whatsoever, including, but not limited to, employment agreements,
except:

(a)      the License Agreement;   (b)      agreements, contracts and commitments
in the ordinary course of business;   (c)      service contracts on office
equipment;   (d)      the employment, services and pension agreements described
in the Schedules hereto; and   (e)      the lease described in the Schedules
hereto.  

3.22 Except as provided in the Schedules hereto, there are no actions, suits or
proceedings (whether or not purportedly on behalf of the Company), pending or
threatened against or affecting the Company or affecting the Business, at law or
in equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign and neither the Company nor the Vendor are aware of any existing ground
on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success.

6

--------------------------------------------------------------------------------

3.23 The Company is not in material default or breach of any contracts,
agreements, written or oral, indentures or other instruments to which it is a
party and there are no facts, which, after notice or lapse of time or both, that
would constitute such a default or breach, and all such contracts, agreements,
indentures or other instruments are now in good standing and the Company is
entitled to all benefits thereunder.

3.24 The Company has the right to use all of the registered trademarks, trade
names and patents, both domestic and foreign, in relation to the Business as set
out in the Schedules hereto.

3.25 To the best of the knowledge of the Company and the Vendor, the conduct of
the Business does not infringe upon the patents, trade marks, trade names or
copyrights, domestic or foreign, of any other person, firm or corporation.

3.26 To the best of the knowledge of the Company and the Vendor, the Company is
conducting and will conduct the Business in compliance with all applicable laws,
rules and regulations of each jurisdiction in which the Business is or will be
carried on, the Company is not in material breach of any such laws, rules or
regulations and is, or will be on the Closing Date, fully licensed, registered
or qualified in each jurisdiction in which the Company owns or leases property
or carries on or proposes to carry on the Business to enable the Business to be
carried on as now conducted and its property and assets to be owned, leased and
operated, and all such licenses, registrations and qualifications are or will be
on the Closing Date valid and subsisting and in good standing and that none of
the same contains or will contain any provision, condition or limitation which
has or may have a materially adverse effect on the operation of the Business.

3.27 All facilities and equipment owned or used by the Company in connection
with the Business are in good operating condition and are in a state of good
repair and maintenance.

3.28 Except as disclosed in the Company Financial Statements and salaries
incurred in the ordinary course of business since the date thereof, the Company
has no loans or indebtedness outstanding which have been made to or from
directors, former directors, officers, shareholders and employees of the Company
or to any person or corporate body not dealing at arm's length with any of the
foregoing, and will not, prior to closing, pay any such indebtedness unless in
accordance with budgets agreed in writing by the Purchaser.

3.29 The Company has made full disclosure to the Purchaser of all aspects of the
Business and has made all of its books and records available to the
representatives of the Purchaser in order to assist the Purchaser in the
performance of its due diligence searches and no material facts in relation to
the Business have been concealed by the Company or the Vendor.

3.30 There are no material liabilities of the Company of any kind whatsoever,
whether or not accrued and whether or not determined or determinable, in respect
of which the Company or the Purchaser may become liable on or after the
consummation of the transaction contemplated by this Agreement, other than
liabilities which may be reflected on the Company Financial Statements,
liabilities disclosed or referred to in this Agreement or in the Schedules
attached hereto, or liabilities incurred in the ordinary course of business and
attributable to the period since the date of the Company Financial Statements,
none of which has been materially

7

--------------------------------------------------------------------------------

adverse to the nature of the Business, results of operations, assets, financial
condition or manner of conducting the Business.

3.31 The Articles, bylaws and other constating documents of the Company in
effect with the appropriate corporate authorities as at the date of this
Agreement will remain in full force and effect without any changes thereto as at
the Closing Date.

3.32 The directors and officers of the Company are as follows:

Name  Position    Dr. Manfred Sappok  Executive Board Member  Dr. Dieter Wagels 
Executive Board Member 


3.33 The Vendor represents and warrants to the Purchaser and the Principal
Shareholder that the Vendor is not a “U.S. Person” as defined by Regulation S of
the United States Securities Act of 1933 and is not acquiring the Purchaser
Shares for the account or benefit of a U.S. Person.

3.34 The Vendor represents and warrants to the Purchaser that it is acquiring
the Purchaser Shares for investment purposes, only, with no present intention of
dividing its interest with others or reselling or otherwise disposing of any or
all of the Purchaser Shares.

3.35 The Vendor acknowledges that the Vendor was not in the United States at the
time the offer to acquire the Purchaser Shares was received it.

4. COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE PRINCIPAL
SHAREHOLDER

The Purchaser and the Principal Shareholder covenant with and represent and
warrant to the Vendor and the Company as follows and acknowledge that the Vendor
is relying upon such covenants, representations and warranties in entering into
this Agreement:

4.1 The Purchaser has been duly incorporated and organized and is validly
subsisting under the laws of the State of Nevada; it is a reporting issuer under
the United States Securities Exchange Act of 1934 and is in good standing with
respect to all filings required to be made under such statutes with the United
States Securities and Exchange Commission; it has the corporate power to own or
lease its properties and to carry on its business as now being conducted by it;
and it is duly qualified as a corporation to do business and is in good standing
with respect thereto in each jurisdiction in which the nature of its business or
the property owned or leased by it makes such qualification necessary.

4.2 The authorized capital of the Purchaser consists of 525,000,000 shares of
common stock with a par value $0.001 per share, of which 42,805,000 shares are
currently issued and outstanding as fully paid and non-assessable.

4.3 No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by

8

--------------------------------------------------------------------------------

law, pre-emptive or contractual) capable of becoming an agreement or option for
the purchase, subscription, allotment or issuance of any of the unissued shares
in the capital of the Purchaser.

4.4 The Purchaser will not, without the prior written consent of the Vendor,
issue any additional shares from and after the date hereof to the Closing Date
or create any options, warrants or rights for any person to subscribe for any
unissued shares in the capital of the Purchaser.

4.5 The directors and officers of the Purchaser are as follows:

Name  Position    Brian Cheston  Director, President, Secretary and Treasurer 
Paul Chung  Director 


4.6 The Purchaser Audited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Purchaser as at the date thereof.

4.7 The Purchaser Unaudited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Purchaser as of the date thereof and there will not
be, prior to the Closing Date, any material increase in such liabilities.

4.8 There have been no material adverse changes in the financial position or
condition of the Purchaser or damage, loss or destruction materially affecting
the business or property of the Purchaser since the date of the Purchaser
Unaudited Financial Statements except as may be disclosed by the Purchaser in
Current Reports on Form 8-K filed with the United States Securities and Exchange
Commission.

4.9 The Purchaser has made full disclosure to the Company of all material
aspects of the Purchaser's business and has made all of its books and records
available to the representatives of the Company in order to assist the Company
in the performance of its due diligence searches and no material facts in
relation to the Purchaser's business have been concealed by the Purchaser.

4.10 The Purchaser is not a party to or bound by any agreement or guarantee,
warranty, indemnification, assumption or endorsement or any other like
commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness or any other person, firm or corporation.

4.11 Except as disclosed in the Schedules attached hereto, there are no actions,
suits or proceedings (whether or not purportedly on behalf of the Purchaser),
pending or threatened against or affecting the Purchaser or affecting the
Purchaser's business, at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and the Purchaser is not aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success.

9

--------------------------------------------------------------------------------

4.12 The Purchaser's common shares are quoted on the NASD OTC Bulletin Board and
the Purchaser is not in breach of any regulation, by-law or policy of, or any of
the terms and conditions of its quotation on the NASD OTC Bulletin Board
applicable to the Purchaser or its operations.

4.13 The Purchaser does not currently have any employees and is not party to any
collective agreements with any labour unions or other association of employees.

4.14 The Purchaser does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations and
will not prior to the Closing Date acquire, or agree to acquire, any subsidiary
or business without the prior written consent of the Company.

4.15 The business of the Purchaser now and until the Closing Date will be
carried on in the ordinary and normal course after the date hereof and upon to
the Closing Date and no material transactions shall be entered into until the
Closing Date without the prior written consent of the Vendor.

4.16 No liability, cost or expense will be incurred or payable by the Purchaser
in connection with the disposition of any of its properties.

4.17 No capital expenditures in excess of $5,000 have been made or authorized by
the Purchaser since the date of the Purchaser Audited Financial Statements and
no capital expenditures in excess of $5,000 will be made or authorized by the
Purchaser after the date hereof and up to the Closing Date without the prior
written consent of the Vendor.

4.18 The Purchaser is not indebted to any of its directors or officers nor are
any of the Purchaser's directors or officers indebted to the Purchaser.

4.19 The Purchaser has good and marketable title to its properties and assets as
set out in the Purchaser Audited Financial Statements and such properties and
assets are not subject to any mortgages, pledges, liens, charges, security
interests, encumbrances, actions, claims or demands of any nature whatsoever or
howsoever arising.

4.20 The Corporate Charter, Articles of Incorporation and Bylaws and any other
constating documents of the Purchaser in effect with the appropriate corporate
authorities as at the date of this Agreement will not have been materially
changed as at the Closing Date.

4.21 There are no material liabilities of the Purchaser of any kind whatsoever,
whether or not accrued and whether or not determined or determinable, in respect
of which the Purchaser or the Company may become liable on or after the
consummation of the transaction contemplated by this Agreement, other than
liabilities which may be reflected on the Purchaser Audited Financial
Statements, liabilities disclosed or referred to in this Agreement or in the
Schedules attached hereto, or liabilities incurred in the ordinary course of
business and attributable to the period since the date of the Purchaser Audited
Financial Statements, none of which has been materially adverse to the nature of
the Purchaser's business, results of operations, assets, financial condition or
manner of conducting the Purchaser's business.

4.22 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any of the
terms and provisions of the

10

--------------------------------------------------------------------------------

constating documents or bylaws of the Purchaser or of any indenture, instrument
or agreement, written or oral, to which the Purchaser may be a party.

4.23 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not, to the best of the knowledge of the
Purchaser, result in the violation of any law or regulation of the United States
or the State of Nevada or of any local government bylaw or ordinance to which
the Purchaser or the Purchaser's business may be subject.

4.24 This Agreement has been duly authorized, validly executed and delivered by
the Purchaser.

4.25 The Purchaser has no contracts with any officers, directors, accountants,
lawyers or others which cannot be terminated with not more than one month's
notice.

4.26 No agreement has been made with Purchaser in respect of the purchase and
sale contemplated by this Agreement that could give rise to any valid claim by
any person against the Company or the Vendor for a finder's fee, brokerage
commission or similar payment.

5. ACTS IN CONTEMPLATION OF CLOSING

5.1 The Company covenants and agrees with the Purchaser and the Principal
Shareholder to, prior to or on the Closing Date, deliver to the Purchaser those
audited annual financial statements and unaudited interim financial statements
of the Company as are required by Item 310 of Regulation SB of the United States
Securities and Exchange Commission in order to permit the Purchaser to make the
United States Securities and Exchange Commission filings required in respect of
the purchase and sale of the shares of the Company in accordance with this
Agreement.

6. CONDITIONS OF CLOSING

6.1 All obligations of the Purchaser under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)     
The respective representations and warranties of the Vendor and the Company
contained in this Agreement or in any Schedule hereto or certificate or other
document delivered to the Purchaser pursuant hereto shall be substantially true
and correct as of the date hereof and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of such date, regardless of the date as of which the information in this
Agreement or any such Schedule or certificate is given, and the Purchaser shall
have received on the Closing Date certificates dated as of the Closing Date, in
forms satisfactory to counsel for the Purchaser and signed under seal by the
Vendor and by two senior officers of the Company to the effect that their
respective representations and warranties referred to above are true and correct
on and as of the Closing Date with the same force and effect as though made on
and as of such date, provided that the acceptance of such certificates and the

11

--------------------------------------------------------------------------------


   
closing of the transactions herein provided for shall not be a waiver of the
respective representations and warranties contained in Articles 3 and 4 or in
any Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Purchaser;
    (b)     
the Company shall have caused to be delivered to the Purchaser either a
certificate of an officer of the Company or, at the Purchaser's election, an
opinion of legal counsel acceptable to the Purchaser's legal counsel, in either
case, in form and substance satisfactory to the Purchaser, dated as of the
Closing Date, to the effect that:


    (i)     
the Company owns, possesses and has good and marketable title to its
undertaking, property and assets, and without restricting the generality of the
foregoing, those assets described in the balance sheet included in the Company
Financial Statements, free and clear of any and all mortgages, liens, pledges,
charges, security interests, encumbrances, actions, claims or demands of any
nature whatsoever and howsoever arising;
      (ii)     
the Company has been duly incorporated, organized and is validly existing under
the laws of Germany, it has the corporate power to own or lease its properties
and to carry on its business that is now being conducted by it and is in good
standing with respect to filings with the appropriate governmental authorities;
      (iii)     
the issued and authorized capital of the Company is as set out in this Agreement
and all of the issued and outstanding shares have been validly issued as fully
paid and non-assessable;
      (iv)     
all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Company Shares to be duly and validly
transferred to and registered in the name of the Purchaser; and
      (v)     
the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the transfer of the Company Shares to the
Purchaser, will not be in breach of any laws of Germany , and, in particular but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by the Vendor and the Company has not breached and the
consummation of the purchase and sale contemplated hereby will not be in breach
of any laws of Germany or of any other country or state in which a Vendor is
resident or the Company carries on business;
           
and, without limiting the generality of the foregoing, that all corporate
proceedings of the Company, its shareholders and directors and all other matters
which, in the reasonable opinion of counsel for the Purchaser, are material in
connection with the transaction of purchase and sale contemplated by this
Agreement, have been taken or are otherwise favourable to the completion of such
transaction.

12

--------------------------------------------------------------------------------


  (c)     
At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, or financial condition of the Company or the
Business (financial or otherwise) from that shown on or reflected in the Company
Financial Statements.
    (d)     
No substantial damage by fire or other hazard to the Business shall have
occurred prior to the Closing Date.
    (e)     
The Company shall have delivered to the Purchaser those financial statements of
the Company specified in paragraph 5.1 hereof.

6.2 In the event any of the foregoing conditions contained in paragraph 6.1
hereof are not fulfilled or performed at or before the Closing Date to the
reasonable satisfaction of the Purchaser, the Purchaser may terminate this
Agreement by written notice to the Vendor and in such event the Purchaser shall
be released from all further obligations hereunder but any of such conditions
may be waived in writing in whole or in part by the Purchaser without prejudice
to its rights of termination in the event of the non-fulfilment of any other
conditions.

6.3 All obligations of the Vendor under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)     
The representations and warranties of the Purchaser contained in this Agreement
or in any Schedule hereto or certificate or other document delivered to the
Company and the Vendor pursuant hereto shall be substantially true and correct
as of the date hereof and as of the Closing Date with the same force and effect
as though such representations and warranties had been made on and as of such
date, regardless of the date as of which the information in this Agreement or
any such Schedule or certificate is given, and the Vendor shall have received on
the Closing Date a certificate dated as of the Closing Date, in a form
satisfactory to the Vendor and signed under seal by two senior officers of the
Purchaser, to the effect that such representations and warranties referred to
above are true and correct on and as of the Closing Date with the same force and
effect as though made on and as of such date, provided that the acceptance of
such certificate and the closing of the transaction herein provided for shall
not be a waiver of the representations and warranties contained in Article 4 or
in any Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Vendor.
    (b)     
The Purchaser shall have caused to be delivered to the Vendor either a
certificate of an officer of the Purchaser or, at the Vendor's election, an
opinion of legal counsel acceptable to counsel to the Vendor, in either case, in
form and substance satisfactory to the Vendor, dated as of the Closing Date, to
the effect that:


    (i)     
the Purchaser has been duly incorporated and organized and is validly subsisting
under the laws of the State of Nevada, it has the corporate

13

--------------------------------------------------------------------------------


     
power to own or lease its properties and to carry on its business that is now
being conducted by it and is in good standing with respect to all filings with
the appropriate corporate authorities in Nevada and with respect to all annual
and quarterly filings with the United States Securities and Exchange Commission;
      (ii)     
the issued and authorized capital of the Purchaser is as set out in this
Agreement and all issued shares have been validly issued as fully paid and
non-assessable;
      (iii)     
all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Purchaser Warrants to be duly and validly
issued to the Vendor and the Purchaser Shares to be duly and validly allotted
and issued to and registered in the name of the Vendor;
      (iv)     
the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the issuance and delivery of the Purchaser Shares
to the Vendor, in consideration of the purchase of the Company Shares from the
Vendor, will not be in breach of any laws of Nevada and, in particular, but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by the Purchaser has not breached, and the consummation of the
purchase and sale contemplated hereby will not be in breach of, any securities
laws of the United States of America;


   
and, without limiting the generality of the foregoing, that all corporate
proceedings of the Purchaser, its shareholders and directors and all other
matters which, in the reasonable opinion of counsel for the Company, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favourable to the completion of
such transaction.
    (c)     
At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of the Purchaser from that shown on or reflected in the Purchaser
Audited Financial Statements.

6.4 In the event that any of the conditions contained in paragraph 6.3 hereof
shall not be fulfilled or performed by the Purchaser at or before the Closing
Date to the reasonable satisfaction of the Vendor then the Vendor shall have all
the rights and privileges granted to the Purchaser under paragraph 6.2, mutatis
mutandis.

7. CLOSING ARRANGEMENTS

7.1 The closing shall take place on the Closing Date at the offices of O’Neill
Law Corporation at Suite 1880, 1055 West Georgia Street, Vancouver, British
Columbia, Canada V6E 3P3, or at such other time and place as the parties may
mutually agree.

14

--------------------------------------------------------------------------------

7.2 On the Closing Date, upon fulfilment of all the conditions set out in
Article 6 which have not been waived in writing by the Purchaser or by the
Vendor, as the case may be, then:

  (a) the Vendor shall deliver to the Purchaser:


    (i)     
certificates representing all the Company Shares duly endorsed in blank for
transfer or with a stock power of attorney (in either case with the signature
guaranteed by the appropriate official) with all applicable security transfer
taxes paid;
      (ii)     
the certificates and officer's certificate or opinion referred to in paragraph
6.1; and
      (iii)     
evidence satisfactory to the Purchaser and its legal counsel of the completion
by the Company and the Vendor of those acts referred to in paragraph 5.1.


  (b)     
the Vendor and the Company shall cause the Company Shares to be transferred into
the name of the Purchaser, or its nominee, to be duly and regularly recorded in
the books and records of the Company;
    (c)     
the Purchaser shall issue and deliver to the Vendor:


      (i)     
certificates representing the Purchaser Shares and the Purchaser Warrants duly
endorsed with legends, acceptable to the Purchaser's counsel, respecting
restrictions on transfer as required by or necessary under the applicable
securities legislation of the United States or any state, including, but not
limited to, the non-transferability of such shares for a period of one year from
the Closing Date;
        (ii)      the certificates and officer's certificate or opinion referred
to in paragraph 6.3; and         (iii)     
sequential resignations and directors resolutions such that all of the directors
and officers of the Purchaser will have resigned and the following will have
been appointed directors and/or officers of the Purchaser immediately following
closing:


  Name  Position    Walter P.W. Notter  Director, President, Secretary and
Treasurer 


  (d)
The Principal Shareholder shall deliver to the Vendor the certificates
representing all the Principal Shares duly endorsed in blank for transfer or
with a stock power of attorney (in either case with the signature guaranteed by
the appropriate official) with all applicable security transfer taxes paid.

15

--------------------------------------------------------------------------------

8. GENERAL PROVISIONS

8.1 Time shall be of the essence of this Agreement.

8.2 This Agreement contains the whole agreement between the parties hereto in
respect of the purchase and sale of the Company Shares and there are no
warranties, representations, terms, conditions or collateral agreements
expressed, implied or statutory, other than as expressly set forth in this
Agreement.

8.3 This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. The Purchaser may
not assign this Agreement without the consent of the Company which consent may
be withheld for any reason whatsoever.

8.4 Any notice to be given under this Agreement shall be duly and properly given
if made in writing and delivered or telecopied to the addressee at the address
as set out on page one of this Agreement. Any notice given as aforesaid shall be
deemed to have been given or made on, if delivered, the date on which it was
delivered or, if telecopied, on the next business day after it was telecopied.
Any party hereto may change its address for notice from time to time by
providing notice of such change to the other parties hereto in accordance with
the foregoing.

8.5 This Agreement may be executed in one or more counter-parts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

8.6 This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Nevada, and
each of the parties hereto irrevocably attorns to the jurisdiction of the courts
of the State of Nevada.

8.7 No claim shall be made by the Company or the Vendor against the Purchaser,
or by the Purchaser against the Company or the Vendor, as a result of any
misrepresentation or as a result of the breach of any covenant or warranty
herein contained unless the aggregate loss or damage to such party exceeds
$5,000.

 

-- INTENTIONALLY LEFT BLANK --

 

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

CLYVIA TECHNOLOGY GMBH

/s/Dieter Wagels
/s/Manfred Sappok

_______________________________
By Its Authorized Signatory

RAPA MINING INC.

/s/Brian Cheston

_______________________________
By Its Authorized Signatory

CLYVIA CAPITAL HOLDING GMBH

/s/Dieter Wagels
/s/Manfred Sappok

_______________________________
By Its Authorized Signatory

SIGNED, SEALED AND DELIVERED BY BRIAN CHESTON in the presence of:

/s/ Christian I. Cu  /s/Brian Cheston  Signature of Witness  BRIAN CHESTON 


Christian I. Cu  
Name

Suite 1880, Royal Centre
1055 West Georgia Street, Box 11122
Vancouver, B.C. V6E 3P3
Address

17

--------------------------------------------------------------------------------

SCHEDULE "A"

     to that Share Purchase Agreement dated for reference as of the 7th day of
April, 2005

COMPANY FINANCIAL STATEMENTS

--------------------------------------------------------------------------------

[clyviax1x1.jpg]


--------------------------------------------------------------------------------

[clyviax2x1.jpg]


--------------------------------------------------------------------------------

[clyviax3x1.jpg]


--------------------------------------------------------------------------------

[clyviax4x1.jpg]


--------------------------------------------------------------------------------

[clyviax5x1.jpg]


--------------------------------------------------------------------------------

[clyviax6x1.jpg]


--------------------------------------------------------------------------------

[clyviax7x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE "B"

     to that Share Purchase Agreement dated for reference as of the 7th day of
April, 2005

PURCHASER AUDITED FINANCIAL STATEMENTS

--------------------------------------------------------------------------------

[gohanauditx1x1.jpg]

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Balance Sheet

    January 31, 2004                   ASSETS              Current Assets       
     Cash and cash equivalents  $ 18,883          Deferred tax asset less
valuation allowance of $9,141    -           Total Assets  $ 18,883          
LIABILITIES AND STOCKHOLDERS’ EQUITY              Current Liabilities           
 Accounts payable and accrued liabilities  $ 5,000   Total Current Liabilities 
  5,000           Stockholders’ Equity             Common stock, $0.001 par
value; 75,000,000 shares authorized,                    5,800,000 issued and
outstanding    5,800          Additional paid-in capital    34,200        
 Deficit accumulated during the exploration stage    (26,117 )          Total
Stockholders’ Equity    13,883           Total Liabilities and Stockholders’
Equity  $ 18,883  

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Statement of Operations
For the period from inception (December 11, 2003) to January 31, 2004

EXPENSES             Bank charges  $ 84          Filing fees    1,004        
 Mineral property expenditures    19,748          Office expenses    34        
 Professional fees    5,247           Loss before income taxes    26,117        
  Provision for income taxes    -           Net loss  $ (26,117 )          Basic
and diluted net loss per share  $ (0.01 )          Weighted average number of
shares             of common stock outstanding    2,847,059  

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Statement of Stockholders’ Equity

  Common Stock                            Deficit                    
Accumulated   Total                 Additional  During   Stockholders’    
Shares      Amount      Paid-in Capital     Exploration Stage   Equity          
                      Balance, December 11, 2003 (date of inception)  –    $ –  
$ –  $ –   $ –                                 Common stock issued for cash at
$0.001 per                    share, December 2003  2,000,000      2,000      – 
–   2,000                                 Common stock issued for mineral
property at                    $0.01 per share, January 2004  200,000      200 
    1,800  –   2,000                                 Common stock issued for
cash at $0.01 per                    share, January 2004  3,600,000      3,600 
    32,400  –   36,000                                 Net loss  –      –     
–  (26,117 )  (26,117 )                                Balance, January 31,
2004  5,800,000    $ 5,800    $ 34,200    $ (26,117 )  $ 13,883  

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Statement of Cash Flows
For the period from inception (December 11, 2003) to January 31, 2004

Cash flows from operating activities             Net loss  $ (26,117 )       
 Adjustments to reconcile net loss to cash used by operating activities         
          Stock issued for mineral property acquisition    2,000          Change
in liabilities:                    Increase in accounts payable and accrued
liabilities    5,000           Net cash used in operating activities    (19,117
)        Cash flows from financing activities             Proceeds from issuing
common stock    38,000           Net cash provided by financing activities   
38,000           Change in cash and cash equivalents for the period    18,883  
        Cash and cash equivalents, beginning of period    –           Cash and
cash equivalents, end of period  $ 18,883           Cash paid during the period
for interest  $ –           Cash paid during the period for income taxes  $ –  

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Notes to Financial Statements
January 31, 2004

1.     HISTORY AND ORGANIZATION OF THE COMPANY

The Company was incorporated on December 11, 2003, under the Laws of the State
of Nevada and is in the business of exploring mineral properties. The Company
has not yet determined whether its properties contain mineral resources that may
be economically recoverable. The Company therefore has not reached the
development stage and is considered to be an exploration stage company.

The recoverability of mineral property costs is dependent upon the existence of
economically recoverable reserves, confirmation of the Company's interest in the
underlying mineral claims, the ability of the Company to obtain necessary
financing to complete the exploration and upon future profitable production.

The Company’s fiscal year end is January 31st.

2.     GOING CONCERN

These financial statements have been prepared in conformity with generally
accepted accounting principles in the United States of America with the on-going
assumption that the Company will be able to realize its assets and discharge its
liabilities in the normal course of business. However, certain conditions noted
below currently exist which raise substantial doubt about the Company’s ability
to continue as a going concern. These financial statements do not include any
adjustments to the amounts and classifications of assets and liabilities that
might be necessary should the Company be unable to continue as a going concern.

The operations of the Company have primarily been funded by the issuance of
common stock. Continued operations of the Company are dependent on the Company’s
ability to complete equity financings or generate profitable operations in the
future. Management’s plan in this regard is to secure additional funds through
future equity financings. Such financings may not be available or may not be
available on reasonable terms.

      Deficit accumulated during the exploration stage  $ (26,117 )  Working
capital  13,883        

3.     SIGNIFICANT ACCOUNTING POLICIES

The financial statements of the Company have been prepared in accordance with
generally accepted accounting principles in the United States of America and are
stated in US dollars. The significant accounting policies adopted by the Company
are as follows:

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Notes to Financial Statements
January 31, 2004

3.     SIGNIFICANT ACCOUNTING POLICIES (continued)

Use of estimates

The preparation of financial statements in conformity with generally accepted
accounting principles in the United States of America requires management to
make estimates and assumptions that affect the reported amount of assets and
liabilities and the disclosure of contingent assets and liabilities at the date
of the financial statements and the reported amount of revenues and expenses
during the reporting period. Actual results could differ from these estimates.

Foreign currency translation

Transaction amounts denominated in foreign currencies are translated into United
States currency at exchanges rates prevailing at transactions dates. Carrying
values of monetary assets and liabilities are adjusted at each balance sheet
date to reflect the exchange rate at that date. Gains and losses from
restatement of foreign currency monetary assets and liabilities are included in
income.

Cash and cash equivalents

The Company considers cash held at banks and all highly liquid investments with
original maturities of three months or less to be cash and cash equivalents.

Mineral properties

Costs of acquisition, exploration, carrying, and retaining unproven properties
are expensed as incurred.

Environmental requirements

At the report date, environmental requirements related to mineral claims
acquired are unknown and therefore an estimate of any future cost cannot be
made.

Income taxes

A deferred tax asset or liability is recorded for all temporary differences
between financial and tax reporting and net operating loss carryforwards.
Deferred tax expenses (benefit) result from the net change during the period of
deferred tax assets and liabilities.

Deferred tax assets are reduced by a valuation allowance when, in the opinion of
management, it is more likely than not that some portion or all of the deferred
tax assets will not be realized. Deferred tax assets and liabilities are
adjusted for the effects of changes in tax laws and rates on the date of
enactment.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Notes to Financial Statements
January 31, 2004

3.     SIGNIFICANT ACCOUNTING POLICIES (continued)

Net loss per share

Basic net loss per share is computed by dividing loss attributable to common
stockholders by the weighted average number of shares of common stock
outstanding during the period. Diluted earnings per share takes into
consideration shares of common stock outstanding (computed under basic earnings
per share) and potentially dilutive shares of common stock.

Recent Accounting Pronouncements

In April 2003, FASB issued Statements of Financial Accounting Standards No. 149
“Amendment of Statement 133 on Derivative Instruments and Hedging Activities”
(“SFAS 149”). SFAS 149 amends and clarifies financial accounting and reporting
for derivative instruments, including certain derivative instruments embedded in
other contracts and for hedging activities under FASB Statement No. 133
“Accounting for Derivative Instruments and Hedging Activities”. SFAS 149 is
generally effective for contracts entered into or modified after June 30, 2003.

In May 2003, FASB issued Statements of Financial Accounting Standards No. 150
“Accounting for Certain Financial Instruments with Characteristics of both
Liabilities and Equity” (“SFAS 150”). SFAS 150 establishes standards for how an
issuer classifies and measures certain financial instruments with
characteristics of both liabilities and equity. SFAS 150 is effective for
financial instruments entered into or modified after May 31, 2003.

The adoption of these new pronouncements is not expected to have a material
effect on the Company's financial position or results of operations.

4.     MINERAL PROPERTY

Pursuant to an option agreement dated January 5, 2004, the Company has the right
to acquire a 100% interest in certain mining claims located in the Kamloops
Mining Division of British Columbia, Canada for $10,000 (paid), the issuance of
200,000 shares of the Company’s common stock (issued) and incurring exploration
and expenditures of $100,000 in various stages by October 2005. As the claims do
not contain any known reserves, the acquisition costs were expensed during the
period ended January 31, 2004. The mineral property claims expire February 19,
2005.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Notes to Financial Statements
January 31, 2004

5.     COMMON STOCK

On December 18, 2003, the Company issued 2,000,000 shares of common stock at a
price of $0.001 per share under Regulation S of the Securities Act of 1933 for
total proceeds of $2,000.

On January 5, 2004, the Company issued 200,000 shares of common stock at a price
of $0.01 per share under Regulation S of the Securities Act of 1933 in
conjunction with the signing of an option agreement for certain mining claims.

On January 16, 2004, the Company issued 3,600,000 shares of common stock at a
price of $0.01 per share under Regulation S of the Securities Act of 1933 for
total proceeds of $36,000.

6.     RELATED PARTY TRANSACTIONS

During the period from inception (December 11, 2003) to January 31, 2004, the
Company issued 2,000,000 shares of its common stock for proceeds of $2,000 to an
officer and director of the Company.

7.     INCOME TAXES

A reconciliation of income taxes at statutory rates with the reported taxes is
as follows:

              January 31, 2004     Net loss  $ (26,117 )    Expected income tax
recovery  $ 9,141     Unrecognized current benefit of operating losses    (9,141
)    Total income taxes  $ -     The Company’s total future income tax asset is
as follows:            January 31, 2004     Tax benefit of net operating loss
carryforward  $ 9,141     Valuation allowance    (9,141 )      $ -    

The Company has net operating loss carryforwards of approximately $26,000
available for deduction against future years taxable income. The valuation
allowance increased to $9,141 during the period ended January 31, 2004, since
the realization of the net operating loss carryforwards are doubtful. It is
reasonably possible that the Company's estimate of the valuation allowance will
change. The operating loss carryforwards will expire in 2024.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Notes to Financial Statements
January 31, 2004

8.     FINANCIAL INSTRUMENTS

The Company's financial instruments consist of cash and cash equivalents and
accounts payable and accrued liabilities. Unless otherwise noted, it is
management's opinion that the Company is not exposed to significant interest,
currency or credit risks arising from these financial instruments. The fair
value of these financial instruments approximate their carrying values, unless
otherwise noted.

9.     SEGMENT INFORMATION

The Company operates in one reportable segment, being the exploration of mineral
properties, in Canada.

--------------------------------------------------------------------------------

SCHEDULE "C"

     to that Share Purchase Agreement dated for reference as of the 7th day of
April, 2005

PURCHASER UNAUDITED FINANCIAL STATEMENTS

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Balance Sheet
(Unaudited)

    October 31,       2004           ASSETS              Current Assets       
       Cash and cash equivalents  $ 57,386            Deferred tax asset, less
valuation allowance of $24,028    -           Total Assets  $ 57,386          
LIABILITIES AND STOCKHOLDERS’ EQUITY              Current Liabilities          
    Accounts payable and accrued liabilities  $ 23,038   Total Current
Liabilities    23,038           Contingency (Notes 2 and 4)             
Stockholders’ Equity               Common stock, $0.001 par value; 75,000,000
shares authorized,                         6,115,000 shares issued and
outstanding    6,115            Additional paid-in capital    96,885          
 Deficit accumulated during the exploration stage    (68,652 )          Total
Stockholders’ Equity    34,348           Total Liabilities and Stockholders’
Equity  $ 57,386  

The accompanying notes are an integral part of these interim financial
statements.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Statements of Operations
(Unaudited)

    Cumulative               amounts from               inception              
(December 11,     Three-month     Nine-month       2003) to     period ended    
period ended       October 31, 2004     October 31, 2004     October 31, 2004  
                    EXPENSES                       Bank charges  $ 484   $ 124  
$ 400            Filing fees    5,400     1,668     4,396            Mineral
property expenditures    27,513     7,765     7,765            Office expenses 
  655     213     621            Professional fees    33,600     14,653    
28,353            Transfer agent    1,000     500     1,000                    
  Loss before income taxes    68,652     24,923     42,535                      
Provision for income taxes    -     -     -                       Net loss  $
(68,652 )  $ (24,923 )  $ (42,535 )                                         
Basic and diluted net loss per share      $ -   $ (0.01 )                     
Weighted average number of shares of                       common stock
outstanding        5,916,413     5,839,088  

The accompanying notes are an integral part of these interim financial
statements.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Statements of Cash Flows
(Unaudited)

    Cumulative           amounts from           inception           (December
11,     Nine-month       2003) to     period ended       October 31, 2004    
October 31, 2004   Cash flows from operating activities                   Net
loss  $ (68,652 )  $ (42,535 )           Adjustments to reconcile net loss to
cash used by operating activities                            Stock issued for
mineral property acquisition    2,000     -            Change in liabilities:   
                        Increase in accounts payable and accrued liabilities   
23,038     18,038                 Net cash used in operating activities   
(43,614 )    (24,497 )                Cash flows from financing activities     
             Proceeds from sale and issuing common stock    101,000     63,000  
              Net cash provided by financing activities    101,000     63,000  
              Change in cash and cash equivalents for the period    57,386    
38,503                 Cash and cash equivalents, beginning of period    –    
18,883                 Cash and cash equivalents, end of period  $ 57,386   $
57,386                 Cash paid during the period for interest  $ –   $ –      
          Cash paid during the period for income taxes  $ –   $ –  

The accompanying notes are an integral part of these interim financial
statements.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Notes to Interim Financial Statements
October 31, 2004
(Unaudited)

1.      HISTORY AND ORGANIZATION OF THE COMPANY

The Company was incorporated on December 11, 2003, under the Laws of the State
of Nevada and is in the business of exploring mineral properties. The Company
has not yet determined whether its properties contain mineral resources that may
be economically recoverable. The Company therefore has not reached the
development stage and is considered to be an exploration stage company.

The recoverability of mineral property costs is dependent upon the existence of
economically recoverable reserves, confirmation of the Company’s interest in the
underlying mineral claims, the ability of the Company to obtain necessary
financing to complete the exploration and upon future profitable production.

The accompanying unaudited financial statements have been prepared by the
Company in conformity with generally accepted accounting principles in the
United States of America for interim financial statements. In the opinion of
management, the accompanying unaudited financial statements contain all
adjustments necessary (consisting of normal recurring accruals) to present
fairly the financial information contained therein. The accompanying unaudited
financial statements do not include all disclosures required by generally
accepted accounting principles in the United States of America and should be
read in conjunction with the audited financial statements of the Company for the
period ended January 31, 2004. The results of operations for the nine-month
period ended October 31, 2004, are not necessarily indicative of the results to
be expected for the year ending January 31, 2005.

2.     GOING CONCERN

These financial statements have been prepared with the on-going assumption that
the Company will be able to realize its assets and discharge its liabilities in
the normal course of business. However, certain conditions noted below currently
exist which raise substantial doubt about the Company’s ability to continue as a
going concern. These financial statements do not include any adjustments to the
amounts and classifications of assets and liabilities that might be necessary
should the Company be unable to continue as a going concern.

The operations of the Company have primarily been funded by the sale of common
stock. Continued operations of the Company are dependent on the Company’s
ability to complete additional equity financings or generate profitable
operations in the future. Management’s plan in this regard is to secure
additional funds through future equity financings. Such financings may not be
available or may not be available on reasonable terms.

  October 31,       2004               Deficit accumulated during the
exploration stage  $ (68,652 )    Working capital  34,348            


--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Notes to Interim Financial Statements
October 31, 2004
(Unaudited)

3.     SIGNIFICANT ACCOUNTING POLICIES

Use of estimates

The preparation of financial statements requires management to make estimates
and assumptions that affect the reported amount of assets and liabilities and
the disclosure of contingent assets and liabilities at the date of the financial
statements and the reported amount of revenues and expenses during the reporting
period. Actual results could differ from these estimates.

Foreign currency translation

Transaction amounts denominated in foreign currencies are translated into United
States currency at exchanges rates prevailing at transactions dates. Carrying
values of monetary assets and liabilities are adjusted at each balance sheet
date to reflect the exchange rate at that date. Gains and losses from
restatement of foreign currency monetary assets and liabilities are included in
income.

Cash and cash equivalents

The Company considers cash held at banks and all highly liquid investments with
original maturities of three months or less to be cash and cash equivalents.

Mineral properties

Costs of acquisition, exploration, carrying, and retaining unproven properties
are expensed as incurred.

Environmental requirements

At the report date, environmental requirements related to mineral claims
acquired are unknown and therefore an estimate of any future cost cannot be
made.

Income taxes

A deferred tax asset or liability is recorded for all temporary differences
between financial and tax reporting and net operating loss carryforwards.
Deferred tax expenses (benefit) result from the net change during the period of
deferred tax assets and liabilities.

Deferred tax assets are reduced by a valuation allowance when, in the opinion of
management, it is more likely than not that some portion or all of the deferred
tax assets will not be realized. Deferred tax assets and liabilities are
adjusted for the effects of changes in tax laws and rates on the date of
enactment.

Net loss per share

Basic net loss per share is computed by dividing the net loss by the weighted
average number of shares of common stock outstanding during the period. Diluted
earnings per share takes into consideration shares of common stock outstanding
(computed under basic earnings per share) and potentially dilutive shares of
common stock. As of October 31, 2004 there were no potentially dilutive
securities outstanding.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Notes to Interim Financial Statements
October 31, 2004
(Unaudited)

3.     SIGNIFICANT ACCOUNTING POLICIES (continued)

Recent Accounting Pronouncements

In January 2003, FASB issued Financial Interpretation No. 46 “Consolidation of
Variable Interest Entities” (“FIN 46”) (revised on December 17, 2003). The
objective of FIN 46 is to improve financial reporting by companies involved with
variable interest entities. A variable interest entity is a corporation,
partnership, trust, or any other legal structure used for business purposes that
either (a) does not have equity investors with voting rights or (b) has equity
investors that do not provide sufficient financial resources for the entity to
support its activities. FIN 46 requires a variable interest entity to be
consolidated by a company if that company is subject to a majority of the risk
of loss from the variable interest entity’s activities or entitled to receive a
majority of the entity’s residual returns or both. FIN 46 also requires
disclosures about variable interest entities that the company is not required to
consolidate but in which it has significant variable interest. The consolidation
requirements of FIN 46 are required in financial statements of public entities
that have interests in variable interest entities for periods ending after
December 15, 2003. The consolidation requirements for all other types of
entities are required in financial statements for periods ending March 15, 2004.

The adoption of the new pronouncement did not have a material effect on the
Company’s financial position or results of operations.

4.     MINERAL PROPERTY

Pursuant to an option agreement dated January 5, 2004, the Company has the right
to acquire a 100% interest in certain mining claims located in the Kamloops
Mining Division of British Columbia, Canada for $10,000 (paid), the issuance of
200,000 shares of the Company’s common stock (issued) and incurring exploration
and expenditures of $100,000 in various stages by October 2005. As the claims do
not contain any known reserves, the acquisition costs were expensed during the
period ended January 31, 2004. The mineral property claims expire February 19,
2005.

5.     COMMON STOCK

On December 18, 2003, the Company issued 2,000,000 shares of common stock at a
price of $0.001 per share under Regulation S of the Securities Act of 1933 for
total proceeds of $2,000.

On January 5, 2004, the Company issued 200,000 shares of common stock at a price
of $0.01 per share under Regulation S of the Securities Act of 1933 in
conjunction with the signing of an option agreement for certain mining claims.

On January 16, 2004, the Company issued 3,600,000 shares of common stock at a
price of $0.01 per share under Regulation S of the Securities Act of 1933 for
total proceeds of $36,000.

On September 27, 2004, the Company issued 315,000 shares of common stock at a
price of $0.20 per share for total proceeds of $63,000.

6.     RELATED PARTY TRANSACTIONS

During the period from inception (December 11, 2003) to July 31, 2004, the
Company issued 2,000,000 shares of its common stock, for proceeds of $2,000, to
an officer and director of the Company.

At October 31, 2004, included in accounts payable is $40 owed to an officer and
director of the Company.

--------------------------------------------------------------------------------

Rapa Mining Inc.
(An Exploration Stage Company)
Notes to Interim Financial Statements
October 31, 2004
(Unaudited)

7.     FINANCIAL INSTRUMENTS

The Company’s financial instruments consist of cash and cash equivalents and
accounts payable and accrued liabilities. Unless otherwise noted, it is
management's opinion that the Company is not exposed to significant interest,
currency or credit risks arising from these financial instruments. The fair
value of these financial instruments approximate their carrying values, unless
otherwise noted.

8.     SEGMENT INFORMATION

The Company operates in one reportable segment, being the exploration of mineral
properties, in Canada.

--------------------------------------------------------------------------------

SCHEDULE "D”

     to that Share Purchase Agreement dated for reference as of the 7th day of
April, 2005

EMPLOYMENT, SERVICE & PENSION AGREEMENTS OF THE COMPANY

None.

--------------------------------------------------------------------------------

SCHEDULE "E"

     to that Share Purchase Agreement dated for reference as of the 7th day of
April, 2005

REAL PROPERTY & LEASES OF THE COMPANY

None.

--------------------------------------------------------------------------------

SCHEDULE "F"

     to that Share Purchase Agreement dated for reference as of the 7th day of
April, 2005

ENCUMBRANCES ON THE COMPANY'S ASSETS

None.

--------------------------------------------------------------------------------

SCHEDULE "G"

     to that Share Purchase Agreement dated for reference as of the 7th day of
April, 2005

COMPANY LITIGATION

None.

--------------------------------------------------------------------------------

SCHEDULE "H"

     to that Share Purchase Agreement dated for reference as of the 7th day of
April, 2005

PURCHASER LITIGATION

None.

--------------------------------------------------------------------------------

SCHEDULE "I"

     to that Share Purchase Agreement dated for reference as of the 7th day of
April, 2005

 

REGISTERED TRADEMARKS, TRADE NAMES & PATENTS OF THE COMPANY

 

Identification No.  Description  DE 19837277  Plant for distilling and cracking
bitumens, asphalt, tars  and tar sludges comprises double screw conveyor in 
heating chamber connected to distillation column  recovering valuable
hydrocarbons.  DE 19837276  Apparatus for distilling and cracking used oil
comprises distillation and cracking chambers either built-in horizontally or in
a slanting plane.  DE 19708384  Distillation plant for waste oil and oil mixed
with other waste or scrap materials. 


--------------------------------------------------------------------------------